ORDER
This matter came before this court on October 8, 1993, pursuant to an order requiring the parties to appear and show cause why the defendant's appeal should not be summarily denied and dismissed.
The defendant appeals from the denial of his Superior Court motion for credit for time served. The defendant was serving time, not awaiting trial during the period in question, and therefore is not entitled, as a matter of right, to credit for time served on the violation. State v. Skirvin, 113 R.I. 443, 322 A.2d 297 (1974). After hearing the arguments of counsel and reviewing the memoranda submitted by the parties, it is the conclusion of this court that cause has not been shown.
The ruling of the trial justice is affirmed, and the appeal is denied and dismissed.
FAY, C.J., did not participate.